t c memo united_states tax_court andrew chook petitioner v commissioner of internal revenue respondent docket no filed date thomas stylianos jr for petitioner michael r fiore for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’ sec_2002 federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure the issue sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure all continued for decision are whether petitioner received but did not report income in the form of nonemployee compensation paid to him by unwrapped inc unwrapped whether petitioner is liable for a fraud_penalty under sec_6663 or in the alternative an accuracy-related_penalty under sec_6662 and whether petitioner is liable for a penalty under sec_6673 for unreasonable failure to pursue available administrative remedies findings_of_fact petitioner did not cooperate with respondent in preparing a stipulation of facts at the time he filed his petition petitioner resided in brockton massachusetts during petitioner operated liberty temporary agency liberty temp while the nature of liberty temp is unclear it appears that liberty temp provided temporary workers to unwrapped inc unwrapped a production stitching company during unwrapped issued checks totaling dollar_figure to liberty temp--d b andrew chook which petitioner endorsed and continued amounts are rounded to the nearest dollar respondent asserted that petitioner was liable for a fraud_penalty under sec_6663 in an amendment to answer discussed infra on date an employer_identification_number was assigned to liberty temp and a notice of new employer_identification_number assigned was mailed to liberty temp and richard nguon either cashed or deposited into an unidentified account unwrapped issued a form 1099-misc miscellaneous income to liberty temp -d b andrew chook for reporting nonemployee compensation of dollar_figure petitioner timely filed a federal_income_tax return for petitioner reported total income of dollar_figure total_tax of zero total payments of dollar_figure and requested a refund of dollar_figure petitioner did not report the money received from unwrapped nor did he claim any deductions related to the operation of liberty temp on date respondent issued petitioner a notice_of_deficiency for based on information reported by unwrapped respondent determined that petitioner received but failed to report income of dollar_figure from nonemployee compensation respondent determined a deficiency in petitioner’ sec_2002 federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure in response to the notice_of_deficiency petitioner filed a petition with this court on date despite the requirements of the united_states tax court’s rules_of_practice and procedure the court’s standing_pretrial_order and respondent’s repeated attempts to meet with the standing_pretrial_order along with the notice setting case for trial was filed on date the standing continued petitioner and exchange information petitioner failed to cooperate in the preparation of this case for trial additionally petitioner failed to respond to respondent’s requests for admission as a result the following facts were deemed admitted under rule c checks from unwrapped in the aggregate amount of dollar_figure were made payable to petitioner during petitioner endorsed and deposited or cashed checks from unwrapped in the aggregate amount of dollar_figure during during petitioner received taxable_income from the operation of liberty temp continued pretrial order stated in pertinent part to facilitate an orderly and efficient disposition of all cases on the trial calendar it is hereby ordered that all facts shall be stipulated to the maximum extent possible all documentary and written evidence shall be marked and stipulated in accordance with rule b if a complete stipulation of facts is not ready for submission at the commencement of the trial or at such other time ordered by the court and if the court determines that this is the result of either party’s failure to fully cooperate in the preparation thereof the court may order sanctions against the uncooperative party any documents or materials which a party expects to utilize but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session petitioner provided respondent with limited documents but only after the court granted respondent’s motion to compel production of documents petitioner did not report the income he received from the operation of liberty temp on hi sec_2002 return because petitioner did not report the income received from the operation of liberty temp on hi sec_2002 return he underpaid the tax required to be shown on that return the underpayment_of_tax required to be shown was attributable to fraud petitioner unreasonably failed to pursue available administrative remedies with respondent and respondent requested an informal interview with petitioner but petitioner refused at no point did petitioner move to withdraw or modify the deemed admissions to reflect the deemed admissions respondent filed an amendment to answer asserting that petitioner was liable for a fraud_penalty under sec_6663 in the alternative to the accuracy-related_penalty under sec_6662 asserted in the notice_of_deficiency respondent also filed a motion to impose a penalty under sec_6673 for petitioner’s unreasonable failure to pursue available administrative remedies on date the day of calendar call petitioner filed a motion to continue petitioner’s motion was denied opinion i unreported income from liberty temp generally the taxpayer bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability the commissioner bears the burden_of_proof with respect to that issue sec_7491 however the burden_of_proof will not shift to the commissioner where the taxpayer fails to maintain records in accordance with the internal_revenue_code or fails to cooperate with reasonable requests made by the commissioner for witnesses information documents meetings and interviews sec_7491 sec_7491 does not shift the burden_of_proof to respondent with respect to petitioner’s liability for a deficiency in tax because petitioner has not produced credible_evidence with respect to that issue nor has petitioner maintained records or cooperated with respondent’s reasonable requests therefore petitioner bears the burden of proving incorrect respondent’s determination that dollar_figure received from unwrapped is included in petitioner’s income in petitioner has not met this burden petitioner testified that he was merely an intermediary and that richard nguon mr nguon a friend who lived in cambodia owned liberty temp petitioner further testified that he used the money received from unwrapped to pay liberty temp’s employees and to pay himself dollar_figure per week and that he sent any remaining money to mr nguon by wire transfer or hand delivery petitioner did not produce any documents or other evidence to corroborate his testimony petitioner asserted that his failure to produce such evidence was the result of a several-week trip he took to cambodia immediately before trial to be with his dying aunt petitioner argued that had the court granted his motion to continue he could have produced additional evidence or petitioner does not argue explicitly if at all that money paid to liberty temp’s employees and to those who hand- delivered money to mr nguon is deductible as business_expenses under the cohan_rule if a claimed expense is deductible but the taxpayer is unable to fully substantiate the amount the court is permitted to make an approximation of an allowable_amount 39_f2d_540 2d cir however the taxpayer must provide at least some evidence from which to estimate a deductible amount 85_tc_731 other than his unsupported testimony petitioner provided no evidence to establish that any expenses were deductible petitioner provided no evidence from which we may estimate a deductible amount petitioner cites the notice of new employer_identification_number assigned that was mailed to liberty temp and mr nguon on date as evidence that mr nguon was the true owner of liberty temp during see supra note this document does not establish mr nguon’s ownership nor does it support any of petitioner’s other claims secured the testimony of mr nguon petitioner’s explanation is unpersuasive petitioner filed his petition on date and the court’s notice setting case for trial on date and standing_pretrial_order were filed date petitioner had over year from the time of filing his petition and over months after the case was set for trial to prepare his case his absence in the weeks leading up to trial does not excuse his failure to prepare for trial additionally petitioner testified that he did not keep any business records it is difficult to understand how if no records were kept more time would have allowed petitioner to produce additional documents to support his testimony we do not find petitioner’s unsupported and self-serving testimony to be credible 99_tc_202 87_tc_74 additionally petitioner was deemed to have admitted that the money received from unwrapped was taxable_income to him therefore we sustain respondent’s determination and find that petitioner received but failed to report income of dollar_figure resulting in a deficiency in petitioner’ sec_2002 federal_income_tax of dollar_figure ii fraud_penalty under sec_6663 sec_6663 provides if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud the commissioner bears the burden of proving by clear_and_convincing evidence that an underpayment_of_tax was attributable to fraud sec_7454 rule b the commissioner may satisfy this burden by relying on deemed admissions 85_tc_267 77_tc_334 petitioner was deemed to have admitted that he underpaid the tax required to be shown on hi sec_2002 return and that the underpayment was attributable to fraud these deemed admissions are sufficient for respondent to carry his burden of proving by clear_and_convincing evidence that petitioner’s underpayment_of_tax was attributable to fraud see marshall v commissioner supra pincite doncaster v commissioner supra pincite additionally petitioner kept no books_or_records and failed to cooperate in the audit of his return both of which are indicia of fraud see eg 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_1049 affd 926_f2d_1470 6th cir therefore we find that petitioner is liable for a fraud_penalty under sec_6663 of dollar_figure iii penalty under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer unreasonably failed to pursue available administrative remedies a penalty under sec_6673 may be appropriate if a taxpayer fails to comply with the commissioner’s requests for records made prior to trial when had he produced those records when requested there would have been fewer disputed issues at the commencement of trial see suri v commissioner tcmemo_2004_71 dollar_figure penalty imposed where the taxpayer repeatedly failed to meet with respondent’s counsel or provide relevant information that ultimately led to the settlement of various items of income affd aftr 2d 2d cir edwards v commissioner tcmemo_2003_149 dollar_figure penalty imposed where the taxpayer took frivolous and groundless positions and unreasonably failed to pursue available administrative remedies affd 119_fedappx_293 d c cir a penalty is also appropriate under sec_6673 dollar_figure deficiency underpayment x dollar_figure dollar_figure because we find petitioner to be liable for a fraud_penalty under sec_6663 we need not determine whether petitioner is liable for an accuracy-related_penalty under sec_6662 where a taxpayer’s procrastination has increased the costs of litigation see griest v commissioner tcmemo_1995_165 dollar_figure penalty imposed where a case was settled at the time of trial after the taxpayer substantiated his basis to reduce sales proceeds determined to be income respondent filed a motion to impose a penalty under sec_6673 for petitioner’s unreasonable failure to pursue available administrative remedies the record in this case establishes repeated failures of petitioner to meet with respondent and to provide information relevant to unreported income at issue had petitioner provided such information this case might have been susceptible to settlement which would have decreased the costs of litigation additionally petitioner was deemed to have admitted that he unreasonably failed to pursue available administrative remedies therefore we shall grant respondent’s motion and require petitioner to pay to the united_states a penalty of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
